DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The Amendment filed 9/1/2021 has been entered.  Claims 4, 6, 9-11, 15, 17, and 19 are amended.  Claims 1-20 remain pending in the application.  Applicant's amendments to the Drawings and Claims have overcome the objections previously set forth in the Non-Final Office Action mailed 6/1/2021.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been fully considered, but are not persuasive.
Applicant asserts that Chane fails to teach or suggest an asymmetric image splitter that splits super-frame image streams into multiple image streams.
The examiner respectfully disagrees because Chane teaches a serializer 32 with an asymmetric splitter that takes as an input multiple images or video that are merged (super-frame image stream) and outputs two video streams (par. 30, Fig. 1, see also abstract).
Applicant further argues that Chane teaches away from the use of asymmetric image splitters.
While Chane may describe asymmetric image splitters as undesirable and discloses that symmetrical products may be used instead, this does not make the use of asymmetric image splitters non-obvious.  In fact, "the nature of the teaching is highly relevant and must be weighed in substance. A known or obvious composition does not become patentable simply because it has 
Applicant further argues Sun does not teach or suggest the fractional clock divider circuit provides compatible display clock frequencies for each of the two or more image streams and further the Applicant doesn't understand the technical relevance of the Examiner's assertion that combining the two references is justified "to utilize a high reference frequency resulting in a faster settling time and result in better noise suppression."
The examiner respectfully disagrees because Sun teaches how to generate a first fractional frequency signal and a second fractional frequency signal, where both signal are associated with a CLK (clock) signal (par. 126-129, Fig. 1 and 17).  One of ordinary skill in the art before the effective filing date of the claimed invention would have applied the technique disclosed by Sun to the asymmetric image splitter of Chane to arrive at the claimed invention.  The motivation would have been to utilize a high reference frequency resulting in a faster settling time and result in better noise suppression (par. 2 and 5).  For example, by using the fractional divider circuit of Sun, errors can be reduced, such as quantization errors (par. 64).
Applicant further argues the combination of the Chane and Sun References is improper because allegedly both references effectively teach away from the limitations to which they are being mapped into the claim.  Applicant argues that the fractional dividers within the Sun Reference are part of a PLL and therefore the reference “teaches away” from the limitations to which they are being mapped into the claim.
The examiner respectfully disagrees.  As explained above Chane does not “teach away” from the claimed invention.  Further, while Sun discloses a system that uses PLL (phase-locked loop), claim 1 does not require a system without PLL.  In fact, the specification expressly recites 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 6, claim 6 recites “comprises a digital adder/substractor and a comparator block”.  The remainder of the claim appears to have been inadvertently deleted.  It is not clear what comprises the digital adder/substractor and the comparator block.  Therefore, it is not clear what the scope of the claim is.
Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, the prior art does not teach or suggest in combination with the other recited limitations: “a difference between a value of the FIFO counter and a value of the programmable threshold is an error signal, wherein when the error signal is multiplied by a programmable feedback gain, a proportional feedback is generated to adjust a number of pixels in a split display's frame”.
.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Op’t Eynde et al. (US 2016/0211861 A1).
Regarding claim 6, Op’t Eynde teaches: comprises a digital adder/subtractor and a comparator block [A digital sigma-delta modulator may comprise digital subtractor 262, digital adder 264, and digital comparator 267 (par. 39, Fig. 2B)].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 4-5, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chane et al. (US 2019/0313053 A1) in view of Sun (US 2019/0074842 A1).
Regarding claim 1, Chane teaches: A system supporting image multi-streaming comprising: 
an asymmetric image splitter engine that splits super-frame image streams into two or more image streams [serializer 32 is connected to a data port 34 in which multiple images or video is merged, the serializer 32 includes an asymmetric splitter and outputs two streams of video (par. 30, Fig. 1)].
Chane does not explicitly disclose: a fractional clock divider circuit comprising a digital feedback control loop, wherein the fractional clock divider circuit provides compatible display clock frequencies for each of the two or more image streams.
Sun teaches: a fractional clock divider circuit comprising a digital feedback control loop [fractional divider 102 with feedback loop 104 (par. 59, Fig. 1).  The circuit may be digital (par. 62)], 
wherein the fractional clock divider circuit provides compatible display clock frequencies for each of the two or more image streams [fractionally dividing an output signal to generate a first fractional frequency signal and a second fractional frequency signal  and combining to output a CLK (clock) signal (par. 126-129, Fig. 1 and 17)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Chane and Sun before the effective filing date of the claimed invention to modify the system of Chane by incorporating a fractional clock divider circuit comprising a digital feedback control loop to provide compatible display clock frequencies for each of the two or more image streams 
Regarding claim 4, Chane and Sun teach the system of claim 1; Chane further teaches: the system utilizes a serializer and a deserializer (SerDes) [serializer and deserializer (par. 4, Fig. 4, 6, and 8)].
Regarding claim 5, Chane and Sun teach the system of claim 1; Sun further teaches: the fractional clock divider circuit further comprises a one-bit sigma delta modulator [a fractional delta-sigma (ΔΣ) modulator 120 (par. 67, Fig. 1, 2, and 6)].
Regarding claim 9, Chane and Sun teach the system of claim 1; Chane further teaches: the super-frame image streams comprises video images [video (abstract and par. 30)].
Regarding claim 10, Chane and Sun teach the system of claim 1; Chane further teaches: the super-frame image streams comprises image streams supporting Advanced Driver-Assistance Systems (ADAS) or automotive infotainment applications [infotainment (par. 1)].
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chane et al. (US 2019/0313053 A1) in view of Sun (US 2019/0074842 A1) and further in view of Chen (US 2015/0303930 A1).
Regarding claim 2, Chane and Sun teach the system of claim 1; while the system of Chane does not include a phase-lock-loop (PLL) oscillator, Sun discloses a system with an oscillator in a phase-lock-loop.  Therefore, Sun does not explicitly disclose: the system is implemented without an incorporation of one or more phase-lock-loop (PLL) oscillators.  
[the PLL may be replaced by a Delay Locked Loop (DLL) in which a voltage controlled oscillator originally configured in the PLL is removed (par. 3)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Chane, Sun, and Chen before the effective filing date of the claimed invention to modify the system of Chane and Sun by implementing the system without an incorporation of one or more phase-lock-loop (PLL) oscillators as disclosed by Chen.  The motivation for doing so would have been to output clock signals with high performance (Chen – par. 4).  Therefore, it would have been obvious to combine the teachings of Chane and Sun with Chen to obtain the invention as specified in the instant claim.
Claims 3, 11-12, 14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chane et al. (US 2019/0313053 A1) in view of Sun (US 2019/0074842 A1) and further in view of Sanchez de la Fuente (US 2017/0163994 A1) (hereinafter “Sanchez”).
Regarding claim 3, Chane and Sun teach the system of claim 1; Chane and Sun do not explicitly disclose: when a multi-streaming image comprises the two or more image streams, the asymmetric image splitter engine adjusts a vertical asymmetry of a first image stream with a shortest height to same height as a second image stream by adding vertical padding to the first image stream.
Sanchez teaches: when a multi-streaming image comprises the two or more image streams, the asymmetric image splitter engine adjusts a vertical asymmetry of a first image stream with a shortest height to same height as a second image stream by adding vertical padding to the first image stream [two image streams are adjusted by filling the shorter image stream with dummy data so that the height is aligned (par. 118-120, Fig. 15)].
 as disclosed by Sanchez.  The motivation for doing so would have been to be able to handle a case where the spatial dimension of the video data streams is different by aligning spatial image dimensions (Sanchez – par. 120 and 122).  Therefore, it would have been obvious to combine the teachings of Chane and Sun with Sanchez to obtain the invention as specified in the instant claim.
Regarding claim 11, Chane and Sun teach the system of claim 1; Chane and Sun do not explicitly disclose: the super-frame image streams comprises image streams from Light Detection and Ranging (LIDAR) devices, radar, or other sensors.
Sanchez teaches: the super-frame image streams comprises image streams from Light Detection and Ranging (LIDAR) devices, radar, or other sensors [the video streams may be from cameras (par. 75 and 81)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Chane, Sun, and Sanchez before the effective filing date of the claimed invention to modify the method of Chane and Sun by incorporating the super-frame image streams comprises image streams from Light Detection and Ranging (LIDAR) devices, radar, or other sensors as disclosed by Sanchez.  The motivation for doing so would have been to be able to support the use of video streams from cameras (Sanchez – par. 75 and 81).  Therefore, it would have been obvious to 
Regarding claims 12 and 18, Chane teaches: A method and a non-transitory computer readable storage medium comprising: 
receiving a multi-image stream comprising super frame image streams, wherein each super-frame image stream includes a first image stream and a second image stream [receiving multiple images or video that are merged (par. 30, Fig. 1)] and 
utilizing an asymmetric image splitter engine to split the super-frame image streams into two separate image streams [serializer 32 includes an asymmetric splitter that outputs two video streams (par. 30, Fig. 1)] 
Chane does not explicitly disclose: wherein a height of the first image stream is higher than the second image stream; adjusting a vertical asymmetry of the second image stream to same height as the first image stream by adding vertical padding to the second image stream; generating compatible display clock frequencies for each of the two separate image streams; and utilizing a fractional clock divider circuit to generate the compatible display clock frequencies.
Sun teaches: generating compatible display clock frequencies for each of the two separate image streams [fractionally dividing an output signal to generate a first fractional frequency signal and a second fractional frequency signal  and combining to output a CLK (clock) signal (par. 126-129, Fig. 1 and 17)] and 
utilizing a fractional clock divider circuit to generate the compatible display clock frequencies [fractional divider 102 with feedback loop 104 (par. 59, Fig. 1).  The circuit may be digital (par. 62)].

Sun does not explicitly disclose: wherein a height of the first image stream is higher than the second image stream; adjusting a vertical asymmetry of the second image stream to same height as the first image stream by adding vertical padding to the second image stream.
Sanchez teaches: a height of the first image stream is higher than the second image stream [Fig. 15 shows stream 1 has a height that is higher than stream 2 (par. 118)]
adjusting a vertical asymmetry of the second image stream to same height as the first image stream by adding vertical padding to the second image stream [aligning the streams by filling with dummy data (par. 118-120, Fig. 15)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Chane, Sun, and Sanchez before the effective filing date of the claimed invention to modify the method of Chane and Sun by incorporating a height of the first image stream being higher than the second image stream and adjusting a vertical asymmetry of the second image stream to same height as the first image stream by adding vertical padding to the second image stream as disclosed by Sanchez.  The motivation for doing so would have been to be able to handle a case where the spatial dimension of the video data streams is different by aligning spatial image 
Regarding claims 14 and 20, Chane, Sun, and Sanchez teach the method of claim 12; Sun further teaches: the fractional clock divider circuit comprises a digital feedback control loop and a one-bit sigma delta modulator [fractional divider 102 with feedback loop 104 (par. 59, Fig. 1).  The circuit may be digital (par. 62).  A fractional delta-sigma (ΔΣ) modulator 120 (par. 67, Fig. 1, 2, and 6)]. 
Regarding claim 17, Chane, Sun, and Sanchez teach the method of claim 12; Chane further teaches: the super-frame image streams comprises video images [video (abstract and par. 30)].
Regarding claim 19, Chane, Sun, and Sanchez teach the non-transitory computer readable storage medium of claim 18; Sanchez further teaches: the super-frame image streams comprises image streams from Light Detection and Ranging (LIDAR) devices, radar, or other sensors [the video streams may be from cameras (par. 75 and 81)].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chane et al. (US 2019/0313053 A1) in view of Sun (US 2019/0074842 A1) and further in view of Young et al. (US 2007/0001722 A1).
Regarding claim 7, Chane and Sun teach the system of claim 1; Chane and Sun do not explicitly disclose: the digital feedback control loop comprises a first-in-first out (FIFO) counter and a programmable threshold.
[FIFO depth information 275 applied to the justification count filter (par. 42, Fig. 2) as part of the feedback loop of system 200 (par. 35, Fig. 2)] and 
a programmable threshold [a programmable or desired operating range (par. 35, Fig. 2)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Chane, Sun, and Young before the effective filing date of the claimed invention to modify the system of Chane and Sun by incorporating the digital feedback control loop comprises a first-in-first out (FIFO) counter and a programmable threshold as disclosed by Young.  The motivation for doing so would have been to recover a client clock signal and eliminate errors associated with FIFO overflow or underflow conditions (Young – par. 42).  Therefore, it would have been obvious to combine the teachings of Chane and Sun with Young to obtain the invention as specified in the instant claim.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chane et al. (US 2019/0313053 A1) in view of Sun (US 2019/0074842 A1), further in view of Sanchez (US 2017/0163994 A1), and further in view of Chen (US 2015/0303930 A1).
Regarding claim 13, Chane, Sun, and Sanchez teach the method of claim 12; Chane, Sun, and Sanchez do not explicitly disclose: the compatible display clock frequencies for each of the two separate image streams are generated without an incorporation of one or more phase-lock-loop (PLL) oscillators.
Chen teaches: the compatible display clock frequencies for each of the two separate image streams are generated without an incorporation of one or more phase-lock-loop (PLL) [the PLL may be replaced by a Delay Locked Loop (DLL) in which a voltage controlled oscillator originally configured in the PLL is removed (par. 3)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Chane, Sun, Sanchez, and Chen before the effective filing date of the claimed invention to modify the method of Chane, Sun, and Sanchez by implementing the method without an incorporation of one or more phase-lock-loop (PLL) oscillators as disclosed by Chen.  The motivation for doing so would have been to output clock signals with high performance (Chen – par. 4).  Therefore, it would have been obvious to combine the teachings of Chane, Sun, and Sanchez with Chen to obtain the invention as specified in the instant claim.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chane et al. (US 2019/0313053 A1) in view of Sun (US 2019/0074842 A1), further in view of Sanchez (US 2017/0163994 A1), and further in view of Op’t Eynde et al. (US 2016/0211861 A1).
Regarding claim 15, Chane, Sun, and Sanchez teach the method of claim 14; Chane, Sun, and Sanchez do not explicitly disclose: the one-bit sigma delta modulator comprises a digital adder/subtractor and a comparator block, wherein individual display clocks are generated based on an output of the comparator block.
Op’t Eynde teaches: the one-bit sigma delta modulator comprises a digital adder/subtractor and a comparator block, wherein individual display clocks are generated based on an output of the comparator block [A digital sigma-delta modulator may comprise digital subtractor 262, digital adder 264, and digital comparator 267 and clocked frequency (par. 39, Fig. 2B)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Chane, Sun, and Op’t Eynde before the effective filing date of the claimed invention to modify .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676. The examiner can normally be reached Monday - Friday 9am-5pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER BOYD/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424